Case 1:19-cv-00785 Document 1 Filed 10/25/19 Page 1 of 7 PageID #: 1




                                                             1:19-cv-00785
Case 1:19-cv-00785 Document 1 Filed 10/25/19 Page 2 of 7 PageID #: 2
Case 1:19-cv-00785 Document 1 Filed 10/25/19 Page 3 of 7 PageID #: 3
Case 1:19-cv-00785 Document 1 Filed 10/25/19 Page 4 of 7 PageID #: 4
Case 1:19-cv-00785 Document 1 Filed 10/25/19 Page 5 of 7 PageID #: 5
Case 1:19-cv-00785 Document 1 Filed 10/25/19 Page 6 of 7 PageID #: 6
Case 1:19-cv-00785 Document 1 Filed 10/25/19 Page 7 of 7 PageID #: 7
